Citation Nr: 9927376	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-18 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of right 
knee injury.

2.  Entitlement to service connection for residuals of left 
elbow injury.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 1967 to May 
1969 and from May 1971 to June 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for residuals of right knee injury and 
residuals of left elbow injury.

The appellant's notice of disagreement reflects that he 
wishes to file a claim for benefits based on exposure to 
hazardous materials while he was stationed in Korea.  This 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Competent evidence of a nexus between a current right 
knee disability and service is not of record.

2.  Competent evidence of a nexus between a current left 
elbow disability is not of record.


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of right 
knee injury is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim for service connection for residuals of left 
elbow injury is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims that he injured his right knee in 
service in 1969, when he slipped and fell in Korea.  He 
states that he wore a cast for two to three months and saw a 
doctor four or five times during that time period.  He states 
that he was advised that he had a broken knee cap.  The 
appellant further claims that he injured his left elbow when 
he slipped and fell on a wet floor and chipped a bone.  He 
states that x-rays taken of his left elbow revealed a 
fracture.  The appellant states that he continues to have 
problems with his right knee and left elbow and that service 
connection is warranted for both.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that the right knee injury or 
the left elbow injury arose under combat situation.  Thus, 
entitlement to application of 38 U.S.C.A. § 1154(b) is not 
warranted.

Service medical records reveal that in February 1969, the 
appellant was seen with complaints of tenderness and swelling 
in his right knee.  X-rays showed no fracture.  The examiner 
stated that the appellant had swelling and pain around the 
patella and to rule out a fracture.  He was seen by the 
orthopedic clinic that same day.  The examiner stated that 
the appellant had moderate effusion, and that all ligaments 
were intact.  The examiner noted that x-rays of the right 
knee, to include the patella, were normal.  The appellant was 
seen the next day, and it was noted that he complained that 
the case was rubbing on his skin.  The appellant was seen in 
March 1969.  The appellant reported that he had fallen down 
and twisted his ankle.  The examiner noted that the appellant 
reported not using the crutches.  Examination of the right 
leg was negative.

In reports of medical examinations conducted in April 1969 
and May 1971, clinical evaluations of the appellant's lower 
extremities were normal.  In a report of medical history 
completed by the appellant in April 1969, he stated "yes" 
to ever having or having now trick or locked knee.  The 
examiner stated that the appellant had "[n]o significant 
symptoms presently."  In a report of medical history 
completed by the appellant in May 1971, he stated "no" to 
ever having nor having now trick or locked knee.

In March 1974, the appellant fell and took a sharp blow to 
his left elbow.  The examiner stated that there was swelling 
and tenderness.  X-rays were negative.  The impression was 
severe bruise.  In a February 1975 report of medical 
examination, clinical evaluations of the appellant's upper 
and lower extremities were normal.

Private medical records reveal that in July 1981, the 
appellant reported that he had had a motorcycle accident, 
where he tried to stop the motorcycle and it slid with his 
right leg under it.  The appellant reported pain in the right 
knee and right ankle.  Upon examination, the examiner 
reported that the appellant had tenderness over the posterior 
aspect of the right knee.  There was no swelling of the knee, 
no joint instability, and negative McMurray's test.  X-rays 
taken of the right knee were negative for fracture.  The 
diagnosis was multiple contusions to right leg.  Later that 
month, the appellant reported that he was still unable to put 
full weight on his right leg.  He complained of pain in the 
back of his right knee.  The examiner stated that there was 
tenderness to palpation of the posterior aspect of the right 
knee.  He had full range of motion of the right knee, but 
with crepitation.  The examiner noted that there was no 
swelling of the knee.  The assessment was contusions to right 
leg, resolving.

The private medical records reveal that in August 1981, the 
appellant continued to complain of pain in his right leg, to 
include his right knee, but eventually the complaints to his 
right knee stopped.  In June 1982, the appellant reported 
that he twisted his right knee.  The assessment was strain.

The appellant underwent a VA examination in April 1998.  The 
appellant reported that he had fallen down in 1968 while in 
Korea and bruised his right knee badly.  He stated that he 
had a cast on the right leg for four to five weeks and then 
had to walk on crutches.  He reported that he eventually 
recovered, but that he continued to have pain in his right 
knee.  The appellant further reported that he injured his 
left elbow between 1972 and 1973 when he slipped and fell on 
a wet floor and chipped a bone.  He stated that x-rays 
confirmed a small chipped fracture in his elbow.

Upon physical examination, the measurements of the right and 
left knee were both 15 inches.  The measurements of the 
quadriceps, which were taken five inches above the knee, 
revealed a one-inch difference, with the left being smaller 
than the right.  The VA examiner stated that such was 
evidence of wasting on the left side.  The VA examiner stated 
that the right knee had normal range of motion of the knee, 
which was 0 degrees to 130 degrees.  She stated that he 
appellant could do the extension of 0 degrees to 10 degrees.  
The anterior and posterior drawer tests for the anterior and 
posterior cruciate ligaments ere both negative.  Examination 
of the patella revealed that the patella was mobile.  There 
was no evidence of joint fluid in the knee, and the palpation 
of the undersurface of the patella was normal.  The 
examination of the joint line was within normal limits.  
McMurray's test was positive and tender over the medial 
cartilage and negative for the lateral cartilage.  The VA 
examiner stated that the appellant had a limping gait and was 
unable to put pressure on the right leg and had difficulty 
walking on his toes and heels because of the pain and 
stiffness of the right knee.  Examination of the left elbow 
revealed normal range of motion from 0 degrees to 
150 degrees.  X-rays taken of the right knee and left elbow 
were negative.  The diagnostic impressions were right knee 
injury with limping gait and left elbow injury with normal 
range of motion.

The appellant underwent an electromyograph and nerve 
conduction studies in May 1998 at a VA facility.  The results 
revealed normal findings.

The Board finds that the appellant's claims for service 
connection for residuals of right knee injury and residuals 
of left elbow injury are not well grounded.  See Caluza, 
supra.  The appellant has alleged that he injured his right 
knee during his first period of service and injured his left 
elbow during his second period of service, which he is 
competent to assert and which the service medical records 
substantiate.  However, the appellant has not brought forth 
competent evidence of a nexus between the injuries in service 
and the current findings as to his right knee and left elbow.  

At this time, the only evidence that supports the claim of a 
nexus are the appellant's own statements.  The appellant is 
not a medical professional, and he is not competent to make 
medical opinions as to the etiology of a diagnosis.  See 
Espiritu v. Derwinski, 4 Vet. App. 492, 494 (1992); see also 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en banc) 
("[w]here the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is ordinarily required to fulfill the well-grounded claim 
requirement of section 5107(a)").  His statements do not 
give rise to well-grounded claims for service connection for 
residuals of right knee injury and left elbow injury.

The Board notes that the appellant has alleged that when he 
was injured in a motorcycle accident in 1981 that he did not 
injure his right knee.  In his notice of disagreement, he 
alleged that he injured his right ankle instead, and in his 
VA Form 9, Appeal to the Board of Veterans' Appeals, he 
reiterated that the injury was to his ankle and then asserted 
that rather than his right ankle, that it was his left ankle 
that had been injured.  The Board has the appellant's private 
medical records from the time of the 1981 injury, and they 
show that the appellant injured his right knee.  Those 
records also establish that the appellant reinjured his knee 
in June 1982.  To the extent that the appellant has alleged 
that he did not injure his right knee in 1981, the Board 
finds his allegations to be inherently incredible.  
Regardless of such finding, even if the Board accepted the 
appellant's statement as true, the appellant's claim has been 
determined to be not well grounded based upon the lack of 
competent evidence of a nexus between the current findings as 
to his right knee and service.  See Caluza, supra.
Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in September 1998, which informed the 
appellant of the duty to submit evidence of a well-grounded 
claim for service connection.  Additionally, the appellant 
was informed of the provisions of 38 C.F.R. § 3.303 (1998).  
In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained).  See 
also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).  


ORDER

Service connection for residuals of right knee injury is 
denied.  Service connection for residuals of left elbow 
injury is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

